Citation Nr: 1209003	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-36 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to status as a veteran for any period other than August 7, 1989 to August 31, 2001.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial rating for serous otitis media with perforated eardrum of the right ear in excess of zero percent. 

4.  Entitlement to an increased disability rating for allergic rhinitis, in excess of 10 percent.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from March 1981 to August 2001.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the RO in Manila, the Republic of the Philippines, which denied service connection for sinusitis; from an October 2006 rating decision of the same RO, which granted service connection for serous otitis media with perforated ear drum of the right ear and assigned a zero percent initial rating; and from a September 2007 rating decision of the Manila RO, which denied an increased disability rating for allergic rhinitis, in excess of 10 percent.  

Although the Veteran requested a BVA hearing in his substantive appeal (VA Form 9), he specifically withdrew his request in an October 2011 hearing response form, and requested that the case be sent to the Board.  There are no other outstanding hearing requests of record.

The Board notes that the Veteran has initiated or perfected appeals as to numerous issues not addressed here.  In July 2009, the Veteran indicated that he was withdrawing appeals as to eight enumerated issues, and indicated that he only intended to pursue appeals regarding an increased rating for allergic rhinitis, an increased rating for his right ear disability, and service connection for hypertension.  In November 2010, service connection was granted for hypertension; and, in December 2010, the Veteran withdrew his appeal regarding service connection for hypertension.  While the Veteran did not mention service connection for sinusitis as an issue for which an appeal should continue, he did not specifically include it in the issues to be withdrawn; accordingly, the appeal continues for that issue.

The issues of an increased disability rating for allergic rhinitis and the initial rating for serous otitis media with perforated eardrum of the right ear are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  There remain no allegations of errors of fact or law for appellate consideration regarding the dates of the Veteran's service.

2.  Symptoms of sinusitis were chronic in service.

3.  The same chronic symptoms during service were subsequently diagnosed as chronic sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of an appeal by the Board have been met.  38 U.S.C.A. § 7105 (West 2002).

2.  Resolving all reasonable doubt in the Veteran's favor, chronic sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Appeal Regarding Dates of Service

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

In the present case, the issue of entitlement to status as a veteran for any period other than August 7, 1989 to August 31, 2001 appears to have arisen entirely from a clerical error on the part of the RO.  In October 2002, in conjunction with the Veteran's original compensation claim of February 2002, the RO verified the Veteran's dates of service as being from March 2, 1981 to August 31, 2001.  These dates were listed on the resulting rating decision; however, on a July 2005 rating decision, the RO incorrectly listed the dates of the Veteran's service as from August 7, 1989 to August 31, 2007.  On the August 2006 notice of disagreement, the Veteran noted that the wrong service dates had been listed on the July 2005 decision, and he listed the correct service dates as March 2, 1981 to August 31, 2001.  It appears that on subsequent decisions and correspondence, the RO listed the correct service dates as specified by the Veteran.  In sum, there is no dispute as to the Veteran's dates of service.  He does not contend that he served during any other period than what has been acknowledged by the RO.  As there remains no allegation of error of fact or law on this matter, dismissal of the appeal is warranted.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In this case, as the Board is granting service connection for sinusitis, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 


Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed sinusitis is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Sinusitis

The Veteran is seeking service connection for sinusitis.  He contends that he was diagnosed with chronic sinusitis in service, experienced recurring episodes of sinusitis continuously after service, and currently has the same chronic disorder initially noted in service.  

Service connection can be established in one of two ways.  First, in accordance with 38 C.F.R. § 3.303(b), if it can be established that the symptoms in service were chronic with post-service occurrence and diagnosis of the same chronic symptoms, this would be sufficient to establish the required nexus.  

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. 488; Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage, 10 Vet. App. 488.

After a review of all the evidence, the Board finds that symptoms of sinusitis were chronic in service.  The service treatment records reveal several diagnoses of sinusitis during service, including an assessment of chronic recurrent sinusitis in November 1997.  When examined for service separation, pertinent clinical findings for the sinuses were normal.  

After service separation in 2001, the Veteran was next treated for sinusitis in September 2003.  He was also treated for sinusitis in February 2004.  The stated basis for the denial of service connection in July 2005 was the lack of a post-service diagnosis.  

Since the claim was denied, a VA examination in September 2005 showed a diagnosis of bacterial sinusitis based on x-rays showing bilateral maxillary sinusitis.  Private treatment records show diagnoses and treatment for sinusitis in October 2006, August 2007, and October 2007.  A VA examination in December 2006 showed purulent nasal discharge, sinus pain and tenderness, and headaches, and included a diagnosis of sinusitis.  

The Board notes that a VA examination was obtained in March 2008, which included an opinion as to whether chronic otitis media, tinnitus, and allergic rhinitis were related to service.  Service connection was already in effect for each of these disabilities.  Notably, while the examiner discussed recurrent infections attributed to otitis media, and listed sinusitis in his records review, he did not offer an opinion as to whether a diagnosis of chronic sinusitis was warranted, and whether such diagnosis was related to service.  

In a July 2009 VA examination, the Veteran's history of sinusitis was also acknowledged, and the examiner found evidence of active sinus disease of the maxillary and ethmoid sinuses.  He included a diagnosis of sinusitis; however, in the comments section, the examiner noted no signs of infection, directly contradicting his previous finding.  He offered no opinion regarding etiology and indicated that none was requested.  A November 2009 addendum includes x-ray findings of bilateral maxillary sinusitis.  

While there appears to have been some confusion in the record regarding whether the Veteran had active sinusitis at the time of the July 2009 examination, the November 2009 x-ray confirms an active infection.  The March 2008 opinion is also instructive as it appears to relate nasal and ear infections to the service-connected otitis.  While the March 2008 examiner did not address sinusitis, this appears to be an oversight regarding what was asked of him.  

Thus, the Veteran has post-service and current diagnoses of chronic sinusitis, and there is a diagnosis of chronic sinusitis in service.  While the Board acknowledges that some doubt is raised regarding the normal clinical findings at service separation, the post-service record demonstrates that the symptomatology is recurrent in nature, and not constant.  This is consistent with the absence of symptoms at service separation, and it is also consistent with continuity of symptomatology, as described by the Veteran.  See 38 C.F.R. § 3.303(b) (subsequent manifestations of chronic disease in service at any later date are to be service connected); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms to substantiate a claim of service connection where such symptoms later formed the basis of diagnosis of disability).  

The Board finds that the evidence for and against service connection for sinusitis is in equipoise.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that symptoms of sinusitis where chronic in service and are a manifestation of the same chronic disorder diagnosed after service; therefore, service connection for sinusitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal regarding status as a veteran for any period other than August 7, 1989 to August 31, 2001 is dismissed.

Service connection for sinusitis is granted.


REMAND

In December 2007, the Veteran initiated an appeal of a September 2007 rating decision, which denied an increased disability rating for allergic rhinitis, in excess of 10 percent.  In June 2008, the RO acknowledged the notice of disagreement and offered the Veteran a choice of the traditional appeal process or the decision review officer process.  In July 2008, he elected the decision review process.  In July 2009, he withdrew appeals as to other issues, but indicated that he would like his appeal to continue regarding the disability rating for allergic rhinitis.  The RO has not yet issued a statement of the case regarding an appeal of the disability rating for allergic rhinitis.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2011); Manlincon v. West, 12 Vet. App. 238 (1999).

The RO most recently adjudicated an initial rating for serous otitis media with perforated eardrum of the right ear, in excess of zero percent, in the March 2007 statement of the case.  Since then, four entire volumes of evidence have been added to the claims file, including the report of a July 2009 VA audiology examination obtained by the RO to evaluate the right ear disability.  In August 2009, the Veteran also submitted private treatment records regarding otitis media.  The Board cannot consider additional evidence without first remanding the case to the RO for initial consideration or obtaining the appellant's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light of the significant and pertinent evidence that was added to the claims file on this issue, including a VA examination, the Board finds that readjudication of the claim with issuance of a supplemental statement of the case is warranted prior to consideration of the issue on appeal.  

Accordingly, the issues of the initial rating for serous otitis media with perforated eardrum of the right ear in excess of zero percent, and an increased disability rating for allergic rhinitis in excess of 10 percent, are REMANDED to the RO via the AMC for the following action:

1.  Issue a statement of the case pertaining to the issue of entitlement to an increased disability rating for allergic rhinitis in excess of 10 percent and, in connection therewith, provide the Veteran with appropriate notice of his appellate rights.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue of the initial rating for serous otitis media with perforated eardrum of the right ear in excess of zero percent should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


